Case: 1:20-cv-00187-MRB-MRM Doc #: 41 Filed: 02/17/21 Page: 1 of 2 PAGEID #: 2238




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

LASHAWN R. PETTUS,

                        Petitioner,                 :    Case No. 1:20-cv-187

       - vs -                                            District Judge Michael R. Barrett
                                                         Magistrate Judge Michael R. Merz

WARDEN,
 Franklin Medical Center,

                                                    :
                        Respondent.


       DECISION AND ORDER GRANTING MOTION FOR STAY


       This habeas corpus case is before the Court on Petitioner’s Second Motion to Stay Habeas

Proceedings (ECF No. 40). In the Motion Petitioner notes that, although his Application for

Reopening his appeal under Ohio R. App. P. 26(B) was denied December 23, 2020, he has

appealed to the Supreme Court of Ohio which has not yet decided whether to accept jurisdiction.

He seeks a stay pending the outcome of that appeal.

       District courts have authority to grant stays in habeas corpus cases to permit exhaustion of

state court remedies in consideration of the AEDPA’s preference for state court initial resolution

of claims. Rhines v. Weber, 544 U.S. 269 (2005). However, in recognizing that authority, the

Supreme Court held:

                [S]tay and abeyance should be available only in limited
                circumstances. Because granting a stay effectively excuses a
                petitioner's failure to present his claims first to the state courts, stay
                and abeyance is only appropriate when the district court determines
                there was good cause for the petitioner's failure to exhaust his claims
                first in state court. Moreover, even if a petitioner had good cause for

                                                    1
Case: 1:20-cv-00187-MRB-MRM Doc #: 41 Filed: 02/17/21 Page: 2 of 2 PAGEID #: 2239




               that failure, the district court would abuse its discretion if it were to
               grant him a stay when his unexhausted claims are plainly meritless.
               Cf. 28 U.S.C. § 2254(b)(2) ("An application for a writ of habeas
               corpus may be denied on the merits, notwithstanding the failure of
               the applicant to exhaust the remedies available in the courts of the
               State"). . . .

               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the
               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics.

Id. at 277-278. “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging

finality by allowing a petitioner to delay the resolution of federal proceedings. Id. It also directed

district courts to place reasonable time limits on the petitioner’s trip to state court and back. The

Court thus endorsed the approach this Court had been following under Palmer v. Carlton, 276 F.3d

377 (6th Cir. 2002), and Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002).

       Habeas corpus exhaustion doctrine requires Petitioner to exhaust state court remedies for

ineffective assistance of appellate counsel claims and a proceeding under App. R. 26(B) is the

appropriate manner for doing that. The same doctrine requires complete exhaustion through the

state supreme court level which it appears Petitioner is appropriately pursuing.

       Accordingly, it is hereby ORDERED that these proceedings be stayed pending the outcome

in Ohio Supreme Court Case No. 2021-0176. Petitioner’s counsel shall promptly advise this Court

when he receives notice of that outcome.



February 17, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                  2
